                       Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 1 of 7

                                                                                                 JUDGE FRA!K MONTALVO
 Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                         UNITED STATES DISTRICT COURT
                          20                                            for the
                                                              Western District of Texas

                                                                 L   ?O           Division


                                                                                   asJP18TO3 .34
           /Ard               ,ç' D,i1J6-r--                                                     (to he filled in by the Clerk '.s Office)

                              P/a intiJj(s)
(Write the fill name of each plainr(ffwho is filing this complaint.
If the names of all the plaintiffi cannot fIt in the space above,
please write 'see attached" in the space and attach an additional
page with the lull list of names.)
                                  -v-



trru*cktTh
         IDej*
                                          ø

                             Defendant(s,,)
(Write the full name   of each defendant who  is being sued. lithe
names of all the defendants cannot fit in the space above, please
write "see attached" in the space and attach an additional page
with theJidl list of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                    Rwc                      cb         c- R.
                                Street Address
                                City and County
                                                                      cI  A).        1           Sr
                                                                                         $?b'd        L
                                State and Zip Code
                                                                     TXfk -
                                Telephone Number
                                                                     (915)               /33
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed,

                                                                                                                                             Page   1   of   6
                    Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 2 of 7


Pro Se 2 (Rev. 2/16) Comp)ant and Request for Injunction


                    Defendant No.          1


                               Name
                               Job or Title (if known)
                                                                              oUc&oi'    .v


                               Street Address
                                                                  p&rvor cr   cLL4-"(   &VOP
                                                                 aa 1bUc      L)orgd.
                               City and County
                                                                CiEf6-C
                               State and Zip Code
                                                                              3S3
                              Telephone Number
                              E-mail Address (ifknown
                                                                (ogD'14- tS         c%S-'i'tr

                    Defendant No. 2
                              Name                              prid;
                              Job or Title (ifknown)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address [known)


                   Defendant No.       3

                             Name
                             Job or Title (if known)
                              Street Address
                             City and County
                             State and Zip Code
                             Telephone Number
                             E-mail Address        (([known,)



                   Defendant No. 4
                             Name
                             Job or Title ((fknow&
                             Street Address
                             City and County
                             State and Zip Code
                             Telephone Number
                             E-mail Address (([known)



                                                                                               Page 2 of 6
                     Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 3 of 7


Pro Se 2 (Rev. 12/16) Complaint and Request
                                            for Injunction



II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power).
                                                                             Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases
                                                                               involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States
                                                                                    Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. 1332, a case in
                                                         §               which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity
                                                                                               of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as
                                                                                            any plaintiff.
         What is the basis for federal court jurisdiction?             (check   all that applj)
                           era1 question                                Diversity of citizenship


         Fill out the paragraphs in this section that apply to this case.

         A.         If the Basis for Jurisdiction Is a Federal Question
                    List the specific federal statutes, federal treaties, andlor provisions of the United States
                                                                                                                 Constitution that
                    are at issue in this case.




         B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                              The Plaintiff(s)

                                         If the plaintiff is an individual
                                         The plaintiff,      (name)
                                                                                        .         ;   J   fr4             is a citizen   of the
                                         State of(nome)
                                                               )ç.5
                              b.         If the plaintiff is a corporation
                                         The plaintiff,      (name)                                                       is incorporated
                                         under the laws of the State of (name)
                                         and has its principal place of business in the State             of (name)


                             (If more than oneplaint i/f is named in the complaint, attach an additional page providing the
                             same information for each additional plaintiff)

                             The Defendant(s)

                             a.         If the defendant is an individual
                                        The defendant,        (name)                                                     is a citizen    of
                                        the State of (name)                                                           Or is a citizen of
                                         (/hreign nation)




                                                                                                                                    Page      3   of 6
                      Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 4 of 7


 Pro Se 2 (Rev. 12/16) Complaint and Request for
                                                 Injunction




                                 b.         If the defendant is a corporation
                                           Tdda               t,                               (3jr\-.      is incorporated under
                                           the aws otate of             (name)         w4.te;cs                     ,   and has its
                                           principal place of business in the State of(name.
                                           Or is incorporated under the laws of foreign nation)
                                                                                                         ç1Ij
                                           and has its principal place of business in (name)

                                (if more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                                The Amount in Controversy

                                The amount in controversythe amount the plaintiff claims the defendant owes or

                                cu
                                 cCk3
                                        ed                    4-nS,
                                                                                 fi
                                                                             &b&+tof              cvy   frf&l-4y.
                                                                                                                  the amount at
                                stakeis more than $75,000, not counting interest and costs of cou , because (explain):
                                           --- ç'                         A       tq
                                                                                                                          1Ui
                                                                                                                           -Vt'Cr
                                                                                                                         c:)nc
                                                                   +o                              c4          rd           -t
                                                                                                                                  Y3t




III.      Statement of Claim

         Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
                                                                                                              possible the
         facts showing that each plaintiff is entitled to the injunction or other relief sought. State
                                                                                                       how each defendant
         was involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs
                                                                                                               rights,
         including the dates and places of that involvement or conduct. If more than one claim is asserted,
                                                                                                               number each
         claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if



                                                                                                  --
         needed.

         A.         Where did the events giving rise to your claim(s) occur?
                                                                                                        &c4. , V             cd
                                                                                                              UA.



        B.          What date and approximate time did the events giving rise to your claim(s) occur?
                    ?tdy1,LO /X(y3o,c10C1:oTfl), /?                                                                 OiO




                                                                                                                         Page 4 of 6
                      Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 5 of 7


 Pro Se 2 (Rev. 12/16) Complaint and Request for


           C.




                      -&  hd-
                              r
                                     Ar-c&
                                      ,
                                                 Injunction


                      What are the facts underlying your claim(s)? (For example:

                     'n ,fl&di/Iy
                      Was anyone else involved? Who else saw what happened?)



                             frir
                      +7Y6A4 Cyrr-y Perr1* -c-   y\
                                         i /by-Arc
                                                              1.;cEV1ed
                                                                    h&tc
                                                                           -(-
                                                                                 ,Y)/pr.t4..&
                                                                                  (

                                                                                 11 Ll 1       s-cL
                                                                                                                       ,
                                                                                           What happened to you? Who did what?




                                                                                                                      Ccs t'#ut
                                                                                                                                    by

                                                                                                                                                   18   Ut



IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you
                                                                                                    for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why
          could not be measured.
                                                                r4y,                               -u-
                                                                                                        such compensation




V.       Relief

         State briefly and precisely what damages or other relief the plaintiff asks the court to
                                                                                                  order. Do not make legal
         arguments. Include any basis for claiming that the wrongs alleged are continuing at the
                                                                                                     present time. Include
         the amounts of any actual damages claimed for the acts alleged and the basis for these
                                                                                                   amounts. Include any

                                       r.-\{ic
         punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
                                                                                                                actual or
         punitive money danja es.
         f\y                          ç)( L)                   5                                   1     dr' ei\d --e 5
                                                  'rfrc1                                                  X LH+7 hVdP
                4-        cCk 5rC& Ztur-
                                 SôX5*
                              /      *--v
                                                                                                 ciM'
                                                                                            --r-k-c    Nv\-
                                                                                                  zevd)(
                                                                                                            ''      LL ST

                           v &r    d b       o
       Ci'I  4--4)
     * Vrdp&t-#y h  br c4yor         v.1-ac>,/               my
                        i-t        y           A c- o io.. /96t
                                              -1
                                                                   LI   (1.


                   è
                        (;_(4-  n     -rex c
                            rE-- /1 (lLh          -i-s t A   C4t




                                                                                                                                 Page 5   of   6
                     Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 6 of 7


Pro Se 2 (Rev. 2fl 6) Comp'aint and Request for
                                                Injunction



VI.       Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I
                                                                             certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an
                                                                             improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is
                                                                                    supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the
                                                                                                   factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary
                                                                                               support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint
                                                                                       otherwise complies with the
         requirements of Rule 11.

         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where
                    served. I understand that my failure to keep a current address on file
                                                                                                  caserelated papers may be
                                                                                           with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:                     t:I
                                              fl)              OI

                   Signature of Plaintiff
                   Printed Name of Plaintiff

        B.         For Attorneys

                   Date of signing:


                   Signature of Attorney
                   Printed Name of Attorney
                   Bar Number
                  Name of Law Firm
                  Street Address
                  State and Zip Code
                  Telephone Number
                  E-mail Address




                                                                                                                    Page 6 of 6
      Case 3:18-cv-00334-FM Document 1-3 Filed 11/02/18 Page 7 of 7




IDO HEREBY DECLARE tINDER PENALTY OF
                                     PURJURY THAT ThE FOREGOING INCLUDING
AFFIDAVIT/S AND WR1TEN STATEMENTS ARE
                                      TRUE AND CORRECT.
DATE:j/,6        PLAINTIFF:     '4d4,,fl14'   2T)
